Title: To George Washington from Thomas Mifflin, 19 August 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Phila: 19th Augt 1793.

The Commanding Officer at Mud Island, has reported to me that the following vessels have been stopped and detained, in pursuance of my orders.
1. The Brig Gayoso, commanded by Jas Graisbury, bound from Phil: to New Orleans, a prize to the Little Democrat; but originally owned by Reede and Forde, of Phila.
2. The Brig Pilgrim of Philadelphia, Capt. Benj: Earl, a Prize to the Little Democrat; but originally owned by Jos: Donnaldson sen. of this City.
3. The Schooner Derry, or Dairy Maid Capt: John Hammil, also a prize to the Little Democrat; but originally owned by John Leamy of this City.
 It appears from the affidavit which I have ⟨e⟩nclosed, that Twenty thousand Dollars were taken out of ⟨th⟩e latter prize, before her arrival in the port; and the money, as I am well informed, has been sent hither in a Pilot boat. I have, therefore, ordered the Pilot boat to be taken into custody; and I shall await your instructions, as well on that subject, as for the restoration of the Prizes. I am, with perfect respect, Sir, Your most obedt Servt

T. M.

 